Citation Nr: 0835251	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
hypertension secondary to inactive pulmonary tuberculosis, 
status post right upper lobectomy/thoracotomy with chronic 
obstructive pulmonary disease, and if so, entitlement to 
service connection for the same.

2.  Entitlement to service connection for a ruptured aortic 
aneurysm, secondary to inactive pulmonary tuberculosis, 
status post right upper lobectomy/thoracotomy with chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg, Florida in 
June 2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The Board notes that, in a June 2008 statement, the veteran 
indicated he desired to withdraw his claim of entitlement to 
a total disability rating based on individual 
unemployability.  As such, the veteran's claim has been 
withdrawn.  See 38 C.F.R. § 20.204 (2007).

Service connection is in effect for inactive pulmonary 
tuberculosis, status post right upper lobectomy/thoracotomy 
with chronic obstructive pulmonary disease.  Both medical 
conditions addressed by this decision are claimed as 
secondary to this service-connected condition.  Therefore, 
for the purposes of brevity and clarity, this service-
connected disability will be collectively referred to as a 
lung condition throughout the Board's discussion. 




FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim for service connection for hypertension was 
by rating decision in February 1989, which denied the claim 
based on the absence of medical evidence establishing a 
relationship between the veteran's hypertension and his 
service-connected lung condition. 

2.  Evidence presented since the February 1989 denial is new 
and relates to an unestablished fact necessary to 
substantiate the claim.  When presumed credible, the new 
evidence raises a reasonable possibility of substantiating 
the claim.

3.  Hypertension first manifested many years after the 
veteran's service and the credible medical evidence of record 
does not establish that the condition was proximately caused 
by the veteran's service-connected lung condition, or that it 
is attributable to his military service in any other way.

4.  The ruptured aortic aneurysm occurred many years after 
the veteran's service and the credible medical evidence of 
record does not establish that the condition was proximately 
caused by the veteran's service-connected lung condition, or 
that it is attributable to his military service in any other 
way.


CONCLUSIONS OF LAW

1.  The February 1989 rating decision is final.  38 U.S.C. 
§ 4005(c)(1988); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1988).

2.  The evidence added to the record since February 1989 is 
new and material evidence; the claim for service connection 
for hypertension is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  Hypertension was not proximately caused by the veteran's 
service-connected lung condition, nor is it attributable to 
military service in any other way.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.304, 3.309, 3.310 (2007).

4.  A ruptured aortic aneurysm was not proximately caused by 
the veteran's service-connected lung condition, nor is it 
attributable to military service in any other way.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2002, January 2003, August 
2003, February 2005, and May 2008, the agency of original 
jurisdiction (AOJ) provided notice to the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claims 
for service connection for hypertension and aortic aneurysm; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide. 

In May 2008, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Although this notice was after the initial 
denial of the claims, and the claims were not subsequently 
adjudicated after the notice was given, because service 
connection is denied, any question as to the appropriate 
initial disability rating or effective date is moot.  
Therefore, there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the new and material evidence portion of the 
decision, the February 2005 notice informed the appellant of 
the appropriate standard for new and material evidence and 
explained that in order to reopen the case, any additional 
evidence submitted must establish a medical relationship 
between hypertension and the veteran's service-connected lung 
condition or between hypertension and military service, 
because the absence of such evidence was the reason for the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

VA has assisted the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  Service treatment records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duty to assist has been fulfilled. 

New and Material Evidence

A review of the record reveals that the veteran's claim for 
service connection for hypertension was originally denied by 
a February 1989 rating decision.  The February 1989 rating 
decision is final.  38 U.S.C. § 4005(c)(1988); 38 C.F.R. 
§§ 3.160, 19.129, 19.192 (1988).  The RO denied the claim 
based on the lack of medical evidence establishing a 
relationship between the veteran's hypertension and his 
service-connected lung condition or between hypertension and 
military service.  The RO later reopened the claim by rating 
decision in June 2003.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
the evidence submitted since the February 1989 disallowance 
of the claim will be reviewed for newness and materiality.

At the time of the last final disallowance, the evidence of 
record relevant to the claim of hypertension consisted of a 
December 1988 VA discharge summary that identified a 
diagnosis of hypertension.  Relevant evidence submitted since 
that time includes private and VA medical records, multiple 
medical opinions, and various statements and testimony 
provided by the veteran.  All of this evidence is new in that 
it had not previously been submitted to agency decision 
makers.  

Of particular note are the medical opinion statements that 
address the medical relationship between the veteran's 
hypertension and his service-connected lung condition.  See 
VA opinion, November 2002; VA examination, March 2003; 
Private medical opinions, December 2002, January 2003, April 
2005.  These medical opinions, in particular, are material 
because they relate to the unestablished fact necessary to 
substantiate the claim.  Presuming the credibility of these 
opinions for the limited purpose of determining their 
materiality, this evidence raises a reasonable possibility of 
substantiating the claim.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  As such, the medical opinion 
statements are determined to be new and material evidence 
sufficient to reopen the claim for service connection for 
hypertension.  

Because the AOJ has weighed the merits of the claim, to 
include the nexus opinions upon which the claim is reopened, 
there is no prejudice to the veteran for the Board to render 
a decision on the merits here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

 Service Connection

The veteran seeks service connection for hypertension and a 
ruptured aortic aneurysm, which he contends are due to 
tuberculosis contracted during military service and the 
resulting surgical removal of lung tissue.  See, e.g., 
Hearing transcript, June 2008; Veteran's statement to 
Congressman, February 2003.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2007); see 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, cardiovascular renal disease, which 
includes hypertension) manifested itself to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309(a) (2007).

Additionally, secondary service connection is available where 
a disability is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Hypertension

Initially the Board notes that there is no medical evidence 
that reflects that hypertension was diagnosed during military 
service.  Indeed, the service treatment records show blood 
pressure within normal limits.  See Service treatment 
records, see also VA examination, March 2003.  On one 
occasion, the veteran espoused that he was told during 
service that his blood pressure was elevated.  See VA 
examination, March 2003.  However, in subsequent testimony he 
states that he was first diagnosed with hypertension after 
discharge from service.  See, e.g., Board hearing transcript, 
June 2008; DRO hearing transcript, August 2005.  As there is 
no medical evidence of in-service incurrence of hypertension, 
direct service connection is not warranted.  The Board will 
now consider alternate methods for service connection based 
on a presumptive or secondary basis. 

The veteran primarily asserts that he was first told that he 
had high blood pressure at some point during 1979, within one 
year following his discharge from service, when he had a 
routine eye examination for contact lenses.  Id.  However, 
there is no medical evidence of record that supports 
presumptive service connection on that basis.  Instead, blood 
pressure readings were recorded as normal at 120 mm Hg 
systolic over 80 mm Hg diastolic upon VA examination in March 
1979.  Hypertension is typically characterized by pressure 
readings of no less than 140 mm Hg systolic and 90 mm Hg 
diastolic.  See Dorland's Illustrated Medical Dictionary  
909, (31st ed. 2007).  

At the time of this VA exam, the veteran provided an 
extensive medical history, but did not articulate any history 
related to high blood pressure or a diagnosis of 
hypertension.  See VA examination, March 1979.  Normal blood 
pressure readings were again recorded upon VA examination in 
February 1984 and upon private hospital admission in December 
1984.  Again, the veteran mentioned no history of 
hypertension and reported being on no medication for 
hypertension at those times.  

While the veteran, and other lay persons, are competent to 
describe symptoms experienced with their own senses, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).   The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his statements regarding a medical diagnosis competent.  The 
Board finds that there is no medical evidence that supports 
the veteran's assertion that hypertension manifested within 
the one year presumptive period following active duty 
service.  As such, presumptive service connection is not 
warranted for hypertension.  

The Board now turns to a discussion of secondary service 
connection.  

The first medical diagnosis of record for hypertension is 
during December 1988 when the veteran was admitted to a VA 
hospital with elevated blood pressure, recorded at 170 mm Hg 
systolic over 126 mm Hg diastolic.  The discharge report 
reflects that the veteran had no previous history of high 
blood pressure.  Yet, during the course of the hospital stay 
his blood pressure was measured up to 190 mm Hg over 120 mm 
Hg.  The veteran was prescribed medication to stabilize his 
blood pressure during the admission and upon discharge.  See 
VA discharge report, December 1988.  

Thus, as of December 1988 the veteran's hypertension 
constitutes a current disability.  However, for secondary 
service connection to be granted, the evidence must show that 
the veteran's hypertension is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The veteran has established service 
connection for his lung condition and for scars of the 
abdomen and thigh.  See Rating decision, March 2008.  He 
contends that hypertension is a result of his service-
connected lung condition.  See, e.g., Board hearing 
transcript, June 2008. 

In support of this contention, the veteran has submitted 
several private medical opinions and has been provided with 
both a VA medical opinion in November 2002 and a VA medical 
examination with opinion in March 2003.  Each medical opinion 
addresses the possible causal relationship, or medical nexus, 
between the veteran's hypertension and his service-connected 
lung condition.  

It is important to note, that in assessing medical evidence, 
whether a physician provides a basis for his medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).  

It is the Board's responsibility to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  While the Board may not reject 
a favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Board will now address each medical 
opinion in turn.  

In December 2002, the veteran's family physician, Dr. W.K., 
stated that the veteran developed hypertension after 
undergoing a partial lung resection.  The physician noted 
that the veteran had no family history of hypertension or 
cardiac disease, but had been diagnosed with congestive heart 
failure, cardiomyopathy, and experienced a ruptured abdominal 
aortic aneurysm.  The physician opines that these conditions 
are interrelated and would continue to require prolonged 
medical attention.  

The Board does not question that the veteran's various 
cardiac and vascular conditions may be consistent with and 
even potentially exacerbated by the veteran's diagnosed 
hypertension.  The Board also concedes that these conditions 
occurred after the veteran's lung surgery.  However, as 
previously discussed, hypertension was not diagnosed until 
approximately 20 years after the veteran's lobectomy, and 
this physician does not provide any medical rationale for why 
he believes that hypertension is medically related to the 
veteran's lung condition, other than to state that 
hypertension occurred subsequent to the veteran's lung 
condition.  The simple fact that one event occurs after 
another does not prove that there is a causal relationship 
between the two events, particularly when there is an expanse 
of many years time between the two occurrences.  Benefits 
cannot be awarded on the basis of a tenuous or unsupported 
medial opinion alone.  

In a contemporaneous opinion letter dated in December 2002, 
Dr. K.B., a specialist in physical medicine and 
rehabilitation opined that the veteran's hypertension has "... 
resulted since he has had a lung resection" and that the 
veteran's multiple medical conditions, to include aneurysm 
and congestive heart failure, are "medically interrelated."  
Opinion letter by Dr. K.B., December 2002.  The physician 
does not provide a basis for this opinion.  Also, the opinion 
is equivocal in that it effectively states only that medical 
conditions which may be related to one another occurred 
subsequent to the veteran's service-connected lung surgery.  
The opinion does not state that hypertension was directly or 
proximately caused by the veteran's service-connected lung 
condition.   

Similarly, in January 2003, Dr. A.H., an anesthesiologist and 
specialist in pain management who worked in the same medical 
practice as Dr. K.B., opined that hypertension "apparently 
has resulted from a lung resection" and reiterated the 
opinion that the veteran's hypertension, aneurysm, and 
congestive heart failure were all "medically interrelated."  
Opinion letter by Dr. A.H., January 2003.  This opinion is 
merely duplicative of Dr. K.B.'s earlier statement.  It also 
fails to offer any medical basis for the opinion provided and 
relies upon an unknown and undescribed source for the opinion 
as to an etiological link between hypertension and the 
veteran's lung surgery.  As such, the Board finds that the 
private medical opinions of record have little probative 
value and do not establish that the veteran's service-
connected lung condition was the proximate cause of his 
hypertension.  

In April 2005, a psychiatrist, Dr. W.A. opined that the 
veteran was totally disabled and "it is service-connected 
starting with the resection of the lung due to the 
tuberculosis, and all of the consequences and complications 
that have occurred from that.  Everything stems from there 
on."  Again, there is no medical basis provided for this 
opinion other than that the various health problems of the 
veteran occurred subsequent in time to the veteran's lung 
surgery.  As the veteran was a young man in his early 
twenties when the lung surgery occurred, it is undebatable 
that the majority of his significant health problems occurred 
later in time.  However, this physician provides no evidence 
that the veteran's hypertension was caused by the surgery or 
the lung condition in general. 

There are also two VA medical opinions of record.  The first 
was provided in November 2002 by Dr. B.B. who stated that the 
veteran did have uncontrolled high blood pressure and that it 
is "possible" that the veteran's in-service lobectomy might 
contribute to his hypertension.  Again, there is no medical 
basis provided for this opinion.  The physician further 
opined that the veteran's hypertension was exacerbating his 
other medical conditions to include his congestive heart 
failure and ruptured abdominal aneurysm.  However, there is 
no medical rationale provided for any espoused link between 
the veteran's hypertension and his service-connected lung 
condition.  

Finally, in March 2003 the veteran underwent a thorough VA 
examination using a cardiac protocol.  The examiner diagnosed 
essential hypertension, status post ruptured abdominal aortic 
aneurysm, and congestive heart failure.  The examiner opined 
that essential hypertension is a risk factor for both the 
veteran's aneurysm and congestive heart failure, but 
specifically found that the diagnosis of hypertension cannot 
be related to the veteran's inactive pulmonary tuberculosis 
status post right upper lobectomy without resort to mere 
speculation.  

In sum, while there is significant medical evidence of record 
that the veteran's hypertensive state is a contributing 
factor to his other cardiovascular disabilities, the credible 
medical evidence of record does not establish that the 
veteran's service-connected lung condition is the proximate 
cause of his hypertension.  In the absence of such evidence 
that is supported by a clear medical rationale,  there are no 
grounds for a grant service connection for hypertension as 
secondary to the veteran's lung condition.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for hypertension is not warranted on a 
direct, presumptive, or secondary basis.

Aortic aneurysm

In August 2000, the veteran had a ruptured abdominal aortic 
aneurysm which was surgically repaired on an emergent basis.  
See Private operative report, August 2000.  In his claim for 
service connection for this condition, the veteran contends 
that the aneurysm was secondary to his service-connected lung 
condition.  He later specifically states that the stress of 
having tuberculosis and the resulting surgery caused his 
aneurysm.  See BVA hearing transcript, June 2008.  

The veteran also states that the aortic aneurysm occurred 
under the veteran's service-connected abdominal scar.  
However, it does not appear that the veteran attributes 
causation to the scar itself, or is otherwise claiming that 
the aneurysm is secondary to the scar.  Id. Furthermore, the 
medical record is silent as to any relationship between the 
aneurysm and the scar.  Therefore, the Board finds no basis 
to conclude that the aneurysm is in any way causally related 
to the abdominal scarring. 

The medical evidence submitted in support of the claim for 
service connection for the aneurysm consists of the multiple 
opinions previously discussed.  To reiterate, four private 
physicians from various medical specialties, but none of whom 
specialized in cardiac or vascular medicine, offered opinions 
about the relationship between the veteran's hypertension, 
aortic aneurysm, and congestive heart failure, essentially 
stating that these three conditions were all interrelated.  
See Medical opinion letters by Dr. K.B., December 2002; Dr. 
W.K., December 2002; Dr. A.H., January 2003; and Dr. W.A., 
April 2005.  Additionally, both VA opinions of record also 
state that the aortic aneurysm is medically related to the 
veteran's hypertension, but do not find that the aortic 
aneurysm was caused by or is otherwise related to the 
veteran's service-connected lung condition.  See VA 
examination, March 2003; VA opinion, November 2002.  

As the Board finds above that service connection for 
hypertension is not warranted, it matters not that the aortic 
aneurysm may be causally related to the veteran's 
hypertension.  Instead, the only issue at hand is whether the 
aneurysm was proximately caused by the veteran's service-
connected lung condition.  

Although two private physicians, Drs. W.K. and W.A., appear 
to generally contend that the veteran's multiple 
cardiovascular disabilities are all related in a chain of 
events that began with the veteran's in-service tuberculosis 
and lung surgery, they do not support this opinion by 
offering any medical basis or rationale for those opinions.  
See Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Swann 
v. Brown, 5 Vet. App. 229, 232 (1993).  As such, the Board 
finds that these medical opinions are speculative in nature 
and have little probative value.  Service connection cannot 
be granted based on speculation alone.  

In contrast, the March 2003 VA examiner documents that his 
opinion is based on a review of the veteran's claims file, to 
include his lengthy medical history dating back to his 
service treatment records.  The examiner also personally 
examined the veteran in conjunction with the claims 
pertaining to hypertension and ruptured abdominal aortic 
aneurysm.  As the VA examiner provided a basis for his 
medical opinion, to include his review of the claims file and 
thorough examination of the veteran, the Board finds this 
medical opinion to be the most probative of the veteran's 
current medical condition.  See Prejean v. West & Hernandez-
Toyens v. West, supra.  As to etiology of the veteran's 
abdominal aortic aneurysm, the examiner opines that this 
condition cannot be related to the inactive pulmonary 
tuberculosis and status post right upper lobectomy without 
resort to mere speculation.  

Therefore the Board finds that the evidence does not support 
a finding that the veteran's aortic aneurism was proximately 
caused by the veteran's service-connected lung condition.  
The evidence does not reflect, nor does the veteran contend, 
that the aneurism is attributable to military service in any 
other way.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for a ruptured abdominal aortic aneurysm 
is not warranted.


ORDER

The claim of entitlement to service connection for 
hypertension is reopened, and to this extent only, the appeal 
is granted.

Service connection for hypertension, claimed as secondary to 
inactive pulmonary tuberculosis status post right upper 
lobectomy/thoracotomy is denied. 

Service connection for a ruptured aortic aneurysm is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


